Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                     Jul 11 2014, 6:22 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


APPELLANT PRO SE:                                   ATTORNEYS FOR APPELLEE:

DAMON QUARLES                                       GREGORY F. ZOELLER
Bunker Hill, Indiana                                Attorney General of Indiana

                                                    KATHY BRADLEY
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

DAMON QUARLES,                                      )
                                                    )
       Appellant-Petitioner,                        )
                                                    )
               vs.                                  )       No. 49A02-1306-CR-588
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Respondent.                         )


                     APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable, Amy J. Barbar, Magistrate
                            Cause No. 49G02-1112-FB-88677


                                          July 11, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
       Damon Quarles appeals the denial of his “Petition for Credit Time not Previously

Awarded by Department of Corrections [sic]” (“Petition”). (App. at 14.) We affirm.

                        FACTS AND PROCEDURAL HISTORY

       On May 28, 2013, Quarles filed his Petition with the trial court. He alleged the

Department of Correction (“DOC”) denied him educational credit time for his completion of

the DOC’s Purposeful Living Unit Serve (PLUS) program. Quarles claimed he completed

the PLUS program in August 2007. On May 31, the trial court denied Quarles’ Petition,

citing lack of jurisdiction.

                               DISCUSSION AND DECISION

       We first note Quarles proceeds in his appeal pro se. A litigant who proceeds pro se is

held to the same established rules of procedure that trained counsel is bound to follow. Smith

v. Donahue, 907 N.E.2d 553, 555 (Ind. Ct. App. 2009), trans. denied, cert. dismissed. One

risk a litigant takes when proceeding pro se is that he will not know how to accomplish all

the things an attorney would know how to accomplish. Id. When a party elects to represent

himself, there is no reason for us to indulge in any benevolent presumption on his behalf or to

waive any rule for the orderly and proper conduct of his appeal. Foley v. Mannor, 844

N.E.2d 494, 502 (Ind. Ct. App. 2006).

       Our review of a decision regarding subject matter jurisdiction is a function of what

occurred in the trial court. Turner v. Richmond Power and Light Co., 763 N.E.2d 1005, 1007

(Ind. Ct. App. 2002). When, as here, the trial court does not hold an evidentiary hearing and

rules instead based on a paper record, “no deference is afforded to the trial court’s factual

                                              2
findings or judgment,” id. at 1008, because under those circumstances we are in as good a

position as the trial court to determine jurisdiction. Id. (quoting MHC Surgical Ctr. Assocs.,

Inc. v. State Office of Medicaid Policy & Planning, 699 N.E.2d 306, 308 (Ind. Ct. App.

1998)).

       A petitioner seeking credit time “must show in the first place what the relevant DOC

administrative grievances procedures are, and then that he has exhausted them at all levels.”

Young v. State, 888 N.E.2d 1255, 1257 (Ind. 2008). In his Petition, Quarles wrote, “Please

[see] attached Exhibit (A) and Exhibit (B) to show that I’ve exhausted my administrative

remedies.” (App. at 19.) Exhibit A seems to be a list of his job assignments while

incarcerated. Exhibit B is a form entitled “Classification Appeal” which Quarles completed,

but there is no indication he filed the form or received a ruling on his appeal. In it, Quarles

does not indicate what decision he appealed, stating only “That I received from Ms. Pretorius

who in turn contacted one Mr. Leibel, stated that due to my parole violation I will not receive

my Plus Time cut.” (Id. at 36.)

       There is no indication in the record of the process by which Quarles was to request

educational time credit, how he could appeal that decision, or the point at which his

administrative remedies were exhausted. Therefore, he has not demonstrated he exhausted

his administrative remedies before filing his Petition, and the trial court did not have subject

matter jurisdiction over his complaint. See Samuels v. State, 849 N.E.2d 689, 692 (Ind. Ct.

App. 2006) (post-conviction court did not have subject matter jurisdiction over Samuels’

educational time credit complaint because he did not demonstrate he had exhausted all

                                               3
administrative remedies), trans. denied. Accordingly, we affirm.

      Affirmed.

KIRSCH, J., and BAILEY, J., concur.




                                           4